           Case 1:20-cv-00390-AWI-SAB Document 22 Filed 10/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ANTOINE DESHAWN BARNES,                            Case No. 1:20-cv-00390-AWI-SAB

11                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
12          v.                                          ACTION FOR FAILURE TO STATE A
                                                        CLAIM, FAILURE TO COMPLY WITH
13   HANFORD SUPERIOR COURT JUDGE, et                   COURT ORDER, FAILURE TO
     al.,                                               PROSECUTE
14
                    Defendants.                         (ECF No. 20)
15

16

17          Antoine Deshawn Barnes (“Plaintiff”) is appearing pro se and in forma pauperis in this

18 civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19 magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On June 4, 2020, the magistrate judge filed a findings and recommendations

21 recommending that this action be dismissed for Plaintiff’s failure to comply with a court order,

22 failure to prosecute, and failure to state a claim. The findings and recommendations was served

23 on the Plaintiff and contained notice that any objections to the findings and recommendations

24 were to be filed within thirty days from the date of service. The period for filing objections has

25 passed and no objections have been filed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27 de novo review of this case. Having carefully reviewed the entire file, the court finds the

28 findings and recommendations to be supported by the record and by proper analysis.


                                                    1
          Case 1:20-cv-00390-AWI-SAB Document 22 Filed 10/06/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations, filed June 4, 2020, is ADOPTED IN FULL;

 3        2.    This action is DISMISSED for Plaintiff’s failure to state a claim, failure to

 4              comply with a court order, and failure to prosecute; and

 5        3.    The Clerk of the Court is DIRECTED to close this action.

 6
     IT IS SO ORDERED.
 7

 8 Dated: October 6, 2020
                                            SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
